DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art does not disclose or make obvious the limitations of claim 1, claiming a dish washer set comprising: a dish washer including an inner washing tub that is open at a top; an outer washing tub provided to surround the inner washing tub; a motor rotating the inner washing tub leftwards and rightwards; a plurality of dishes and cooking utensils forming one set with the dish washer, dedicated for the dish washer; and a partition plate comprising a plurality of partition plates cushioning the dishes; and a plurality of perforations formed throughout the partition plates.
The closest prior art of record is that of U.S. Patent No. 4,610,368 to Hasebe.  Hasebe teaches a dishwasher with a tableware basket for receiving and holding utensils with partition plates and perforations.  Hasebe does not teach a dish washer set including a dish washer with a set of dishes and cooking utensils forming one set with the dish washer dedicated for the dish washer.
The advantage of the current invention over that of Hasebe is that of the combination of a dish washer and set of dishes with cooking utensils forming one set wherein the dishes are not only best protected by this device, but the ultimate in space, processing time, and energy efficiency may be achieved through this synergistic coupling. 
Since claim 1 is allowed, claims 2-4 which depend thereon are also allowed.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711